DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention relates circuit driver for a display device. Each independent claim identifies, inter alia, the uniquely distinct features 
	With respect to claim 1,
	receive and sample data from a data frame at sequential rising edge transitions and falling edge transitions of the first clock signal;
	extract a portion of the data frame addressed to the first driver from the data frame; and
after extracting the portion of the data frame addressed to the first driver,
provide a remaining portion of the data frame to a second driver	
	With respect to claim 9,
	second driver that includes: 
	a second phase-locked loop configured to receive the first clock signal and provide another instance of second clock signal based on the first clock signal; and a second digital interface configured to:
receive the first clock signal;
receive the data frame from the first driver;
	write data to the data frame at sequential rising edge transitions and falling edge transitions of the first clock signal; and
	provide the data frame after writing to the data frame.
	With respect to claim 16, 
	 a daisy chain of drivers, including first and second drivers;
	provide a data frame to the first driver; and
	provide a first clock signal to each of the first and second drivers;
	wherein the first driver is configured to:
	provide a second clock signal based on the first clock signal;
receive the data frame from the display controller;
	remove a portion of the data frame addressed to the first driver from the data frame;
	provide a remainder of the data frame to the second driver; and
	control the portion of the display according to the portion of the data frame addressed to the first driver and the second clock signal.
	
	The closest prior arts of Igarashi (U.S. Patent No. 7,064,783) discloses in Fig. 21, a driver including a phase-locked loop (col. 4, lines 55-59) configured to receives a first clock signal (32.5Mhz) and provide a second clock (65 MHz) based on the first clock and write data frame at sequentially rising edge transitions and falling edge transitions of the first clock signal and provide data frame after writing data frame (Fig. 18 and col. 3, lines 43-51);
	Kikuchi (U.S. Patent No. 6,606,715) discloses data frame received by the driver includes a start indicator (SOF), head bytes (24 bytes), check bit (CRC code) and end indicator (frame end of 4 bytes); col. 6, lines 15-22).	
   	However, either singularly or in combination, the cited closest arts fail to anticipate or render above quoted limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2004/0222949) discloses an address data processor (204) generate subfield data corresponding to RGB input data, divides them into two set of subfield data, stores them in a frame memory using rising edge and falling edge of a reference clock signal of a frame memory, and reading them out using rising edge and falling edges to generate data for representing gray on the display shown in Fig. 5B and paragraphs [77-79].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692